               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                PO-19-5092-GF-JTJ

             Plaintiff,                   VIOLATIONS:
                                          7354401
      vs.                                 7354402
                                          7354403
 SCOTT S. BARTON,                         7354404
                                          7354405
             Defendant.                   Location Code: M13

                                          ORDER


      Based upon the unopposed motion of the United States and for good cause

appearing, IT IS HEREBY ORDERED that the defendant shall pay a total fine

amount of $1090 ($600 fine and a $30 processing fee for violation number

7354401, and a $200 fine and $30 processing fee for each of the following

violation numbers: 7354403 and 7354404). The total fine amount will be paid in

full on or before April 3, 2020. Payment(s) should be mailed to the following

address:

      Central Violations Bureau
      P.O. Box 780549
      San Antonio, TX 78278
      The check(s) should be made out to the U.S. Courts - CVB. Defendant may

also pay online at www.cvb.uscourts.gov.

      IT IS FURTHER ORDERED that violation number 7354401 is amended to

reflect the defendant has plead guilty to “unsafe operation of a motor vehicle” in

violation of 36 C.F.R. § 4.22(b)(1), and violation numbers 7354402 and 7354405

are DISMISSED.

      IT IS FURTHER ORDERED that the defendant shall enter into and

complete the Montana Assessment, Course, and Treatment Program or a similar

program in the state of defendant’s residency.

      IT IS FURTHER ORDERED that the bench trial in the above captioned

matter, currently scheduled for October 3, 2019, is VACATED.

      DATED this 1st day of October, 2019.




                                         2
